DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Information Disclosure Statement	3
III. Specification	3
IV. Drawings	3
V. Claim Rejections - 35 USC § 112	3
A. Claims 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	4
VI. Claim Rejections - 35 USC § 102	4
A. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANONYMOUS, “Diamond Materials - Diamant-Laserfenster,” June 14, 2011,  https://web.archive.org/web/20110614131015; http://www.diamond-materials.com:80/DE/products/optical_windows/laser_windows.htm (“Anonymous”).	4
VII. Claim Rejections - 35 USC § 103	6
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2014/0342122 (“Inglis”).	6
B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of either of US 5,243,311 (“Jones”) and US 2003/0188681 (“Brandon”).	7
C. Claim 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2002/0186545 (“Fukada”) and US 2013/0112993 (“Hayashi”).	8
D. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of Fukada and Hayashi, as applied to claim 10 above, and further in view of US 6,101,715 (“Fuesser”).	10
VIII. Double Patenting	11
A. Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 12, 7, and 8, respectively, of prior U.S. Patent No. 11,211,306.	12
B. Claims 1-6, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 7, and 9-11, respectively, of U.S. Patent No. 11,211,306.	13
IX. Pertinent Prior Art	14
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Information Disclosure Statement
 The foreign reference, JP 5972752 U, cited in the IDS dated 11/19/2021 has not been considered lacking either any English language translation of any part or a concise explanation of the explanation causing it to be cited.  It is also noted that this reference was cited in the parent US application, 16/464,397, but was not considered for the same reason.  (See MPEP 609.04(a)(III) and 37 CFR 1.98(a)(3).)

III. Specification
The disclosure is objected to because of the following informalities: 
In line 1 of the Abstract, replace “comprising” with “comprises” or similar fix in order to make the phrase a sentence by providing a verb.  
Appropriate correction is required.

IV. Drawings
The replacement sheets of drawings were received on 01/07/2022.  These drawings are acceptable. 

V. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 10-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “the cooling channels” in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-15 are rejected for including the same indefinite feature by depending from claim 10.

VI. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANONYMOUS, “Diamond Materials - Diamant-Laserfenster,” June 14, 2011,  https://web.archive.org/web/20110614131015; http://www.diamond-materials.com:80/DE/products/optical_windows/laser_windows.htm (“Anonymous”).
With regard to claims 1 and 2, Anonymous discloses,
1. An array comprising 
[1] a plurality of polygonal synthetic diamond plates [two rectangular CVD diamond plates shown in picture], each synthetic diamond plate of the plurality of diamond plates comprising: 
[2] a polygonal plate [rectangular plate shown in picture] formed of synthetic diamond material [“CVD-Diamant”], 
[3] the polygonal plate of synthetic diamond material having a thickness in a range 0.4 mm to 1.5 mm [“Dicke 0.3 – 1.2 mm”], and 
[4] rounded corners [as shown in picture] having a radius of curvature in a range 1 mm to 6 mm [as evidenced by the picture showing the metric ruler in the background].  
2. The array according to claim 1, wherein each polygonal plate of synthetic diamond material is triangular, square, rectangular, trapezoidal, pentagonal, or hexagonal.  
With regard to claim 3, Anonymous further discloses, 
3. The array according to claim 1, wherein the thickness is in a range 0.4 mm to 1.2 mm, 0.4 mm to 1.0 mm, 0.4 mm to 0.8 mm, or 0.5 mm to 0.7 mm.
The disclosed range of 0.3 mm to 1.2 mm overlaps and provides sufficient specificity to anticipate at least the claimed range of 0.4 mm to 1.2 mm.  (See MPEP 2131.03.)
With regard to claim 4, Anonymous further discloses,
4. The array according to claim 1, wherein the radius of curvature of the rounded corners is in a range 1 mm to 5 mm, 2 mm to 4 mm, or 2 mm to 3 mm.
As evidenced by the rectangular CVD diamond plates against the metric ruler, the radius of curvature at least falls within the claimed range of 1 mm to 5 mm.  
With regard to claim 5, Anonymous further discloses,
5. The array according to claim 1, wherein each polygonal plate of synthetic diamond material has a largest linear dimension in a range 20 mm to 120 mm, 20 mm to 100 mm, 20 mm to 80 mm, 20 mm to 60 mm, or 20 mm to 40 mm.  
The rectangular CVD diamond plates shown in the picture are a few millimeters longer than 20 nm which falls within each of the claimed ranges. 

VII. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2014/0342122 (“Inglis”).
Claim 6 reads,
6. The array according to claim 1, wherein the polygonal plate is formed of polycrystalline CVD diamond material.  
The prior art of Anonymous, as explained above, discloses each of the features of claim 1.  While Anonymous discloses that the diamond plates are made using CVD and are for optical components (“Optische Komponenten”), inter alia, it does not state that the CVD diamond is polycrystalline (versus single crystal) as required by claim 6.
Inglis, like Anonymous, teaches CVD diamond and teaches that polycrystalline CVD diamond has optical quality (Inglis: ¶¶ 11, 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the CVD diamond polycrystalline because (1) it is less time consuming and less expensive to make polycrystalline diamond versus single crystal diamond and (2) because Inglis teaches that the polycrystalline form of CVD diamond is suitable for optical components.

B. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of either of US 5,243,311 (“Jones”) and US 2003/0188681 (“Brandon”).
Claim 7 reads,
Claim 7 reads,
7. The array according to claim 1, wherein 
[1] the polygonal synthetic diamond plates are formed of an optical grade of synthetic diamond material and 
[2] the array forms an optical window with each polygonal synthetic diamond plate defining a clear aperture for transmission of light.  
The prior art of Anonymous, as explained above, discloses each of the features of claim 1.  
As explained above, Anonymous teaches that the diamond plates are of optical grade and can be used as a window for a CO2 laser and therefore teaches feature [1] of claim 7.
With regard to feature [2] of claim 7, Anonymous does not disclose forming a window from an array of the synthetic diamond plates.
Jones teaches a window formed from an edge-on array of diamond plates 22, 44 that can be used for transmitting, e.g. infrared and microwave light (Jones: Figs. 3-5; abstract, col. 1, lines 6-7; col. 2, lines 33-59).  As such, the diamond is of “optical grade” at least insofar as light of having a wavelength of 20 micrometers and longer.
Brandon teaches a window formed from a stacked array of optical grade CVD synthetic diamond plates 12, 12.1, 12.2 which may be used as a window for a high power laser (Jones: Fig. 2, ¶¶ 12, 19-22, 26, 32).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to used the optical grade CVD diamond plates of Anonymous as the diamond plates in the arrays of either of Jones and Brandon, in order to make (1) in the case of Jones a larger window than could be made from a single diamond plate, and (2) in the case of Brandon, a more robust window than could be provided by a single diamond plate. 
This is all of the features of claim 7.

C. Claim 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of US 2002/0186545 (“Fukada”) and US 2013/0112993 (“Hayashi”).
Claim 8 reads,
8. (Currently Amended) The array according to claim 1, wherein 
[1] the polygonal synthetic diamond plates are formed of a thermal grade of synthetic diamond material and 
[2] the array forms a heat spreading substrate mounted on a heat sink for thermal management of a plurality of semiconductor components.  
The prior art of Anonymous, as explained above, discloses each of the features of claim 1.  With regard to claim 9, Anonymous further discloses feature [1] of claim 8 by indicating that the diamond plates are suitable for thermal management (“Thermisches Management”).  
Anonymous does not teach feature [2] of claim 8.
Fukuda teaches a power module including an array of semiconductor component pairs, diode 1A and IGBT 1B, each pair of 1A and 1B formed on an insulating substrate 5 that may be made of a ceramic material (Fukada: ¶ 129) which is, in turn, mounted on a common heat sink 2B, 2C (Fukada: Figs. 10, 11, 20; abstract, ¶¶ 122-125, 162-164).  Thus, Fukada teaches that the “array of [insulating substrates 5] forms a heat spreading substrate mounted on a heat sink 2B, 2C for thermal management of a plurality of semiconductor components 1A, 1B”.
Then the only difference is that Fukada does not teach that the insulating substrates 5 can be diamond.
Hayashi, like Fukada, teaches a power module 10 including substrate 121 on which the semiconductor device 14 is mounted (Hayashi: Figs. 1, 2; ¶¶ 6, 15, 26-27).  Also, like Fukada, the insulating substrate 121 may be a ceramic material such as AlN, but may also be diamond, which Hayashi teaches has better thermal conductivity and smaller thermal expansion coefficient than AlN (Hayashi: ¶¶ 29, 42, 43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the insulating substrate 5 of Fukada from diamond, in order to get better thermal conductivity and smaller thermal expansion coefficient than ceramic materials, as taught in Hayashi.
In addition, inasmuch as insulating substrate 5 in Fukada are rectangular (Fukada: Figs. 10, 20), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the rectangular diamond substrates of Anonymous because Anonymous teaches that the rectangular diamond substrates are used for thermal management, such as the heat spreaders, i.e. insulating substrates, used in Fukada and Hayashi.
So modified, all of the features of claim 8 are taught.

With regard to claims 10 and 13, Anonymous in view of Fukada and Hayashi further teaches,
10. An array of mounted synthetic diamond plates comprising: 
[1] an array comprising a plurality of polygonal synthetic diamond plates [i.e. the diamond plates of Anonymous used for Fukada’s substrates 5 because Hayashi teaches diamond is better than ceramic materials] according to claim 1, 
[2a] each polygonal synthetic diamond plate of the plurality of polygonal synthetic diamond plates being bonded to a base [heat sink 2B of Fukada in Fig. 20], 
[2b] the base 2B comprising a cooling channel 2BH [Fukada: Fig. 20; abstract], 
[3] wherein the cooling channels 2BH of the mounted synthetic diamond plates [again, the diamond plates of Anonymous used for Fukada’s substrates 5 because Hayashi teaches diamond is better than ceramic materials] are linked to form a common cooling channel 2BH across the array of mounted synthetic diamond plates [as shown in Figs. 5-7 and 20 of Fukada].  
13. The array of mounted synthetic diamond plates according to claim 10, wherein each cooling channel 2BH follows the polygonal outline of a polygonal synthetic diamond plate [i.e. parallel to a long side, which is consistent with the Instant Application’s Figs. 2A and 3, which show that the entire polygonal shape is not followed by the channel in its entirety].  

D. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous in view of Fukada and Hayashi, as applied to claim 10 above, and further in view of US 6,101,715 (“Fuesser”).
Claims 14 and 15 read,
14. The array of mounted synthetic diamond plates according to claim 10, wherein the base comprises a mount in which the cooling channel is formed and a back plate which seals the cooling channel.  
15. The array of mounted synthetic diamond plates according to claim 10, wherein the base is formed of any of molybdenum, a molybdenum alloy, and silicon carbide.
The prior art of Anonymous in view of Fukada and Hayashi, as explained above, teaches each of the features of claim 10. 
While Fukada teaches that the base 2B comprises a mount 2B in which the cooling channels 2BH are formed, Fukada does not teach a back plate sealing the channels 2BH, which are shown to be entirely within the mount 2B.  Fukada also does not teach the materials recited in claim 23.
Fuesser, like Fukada, teaches a heat sink for a mounting semiconductor devices 1.  The heat sink includes a diamond plate 21 (Fuesser: Figs. 3, 4; col. 5, line 39) having a mount, i.e. “base substrate 24”, which may be made from e.g. molybdenum or SiC (Fuesser: col. 3, lines 18-26 and col. 5, lines 19-29), the base substrate 24 including channels 23 formed therein which are sealed by a back plate 22, which may also be made from diamond (Fuesser: id. and col. 6, lines 14-26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the heat sink 2B of Fukada from the heat sink in Fuesser because it would be the substitution of one known heat sink having channels for coolant flow for another known heat sink having channels for coolant flow that are used for the same purpose of cooling semiconductor devices mounted thereon.  
So modified, all of the features of claims 14 and 15 are taught. 

VIII. Double Patenting
Statutory: A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

A. Claims 7, 9, 11, and 12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 12, 7, and 8, respectively, of prior U.S. Patent No. 11,211,306. 
This is a statutory double patenting rejection.
Claim 7 of the Instant Application depends from claim 1.  Claim 1 of the ‘306 patent Instant Application including the features recites each of the features of claim 7 of the Instant Application including those recited in claim 1.
Claim 9 of the Instant Application depends from claim 1.  Claim 12 of the ‘306 patent Instant Application including the features recites each of the features of claim 9 of the Instant Application including those recited in claim 1.
Claim 11 of the Instant Application depends from claim 10, which depends, in turn, from claim 1.  Claim 7 of the ‘306 patent recites each of the features of claim 11 of the Instant Application including those recited in claims 1 and 10, with slight differences in word which are distinctions without a differences.  
Claim 12 of the Instant Application depends from claim 11 and recites the same features as recited in claim 8 of the ‘306 patent, claim 8 depending from claim 7.  
As such, claims 7, 9, 11, and 12 of the Instant Application could not be infringed without also infringing claims 1, 7, 12, and 8, respectively of the ‘306 patent.

Nonstatutory: The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


B. Claims 1-6, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 7, and 9-11, respectively, of U.S. Patent No. 11,211,306. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
Claims 1-6 of the Instant Application recite the same features as claims 1-6, respectively, of the ‘306 patent but are merely a broader versions because the features recited in claim 7 of the Instant Application are included in claim 1 of the ‘306 patent. 
Claims 10 and 13-15 of the Instant Application recite the same features as claims 7 and 9-11, respectively, of the ‘306 patent but are merely a broader versions because the features recited in claim 11 of the Instant Application are included in claim 7 of the ‘306 patent.  Bear in mind, again, that claim 7 of the ‘306 patent recites each of the features of claims 1 and 10 of the Instant Application, with slight differences in word which are distinctions without a differences.

IX. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0180472 (“Tzuk”) is cited for disclosing an array of diamond plates 64 in a laser that are used for both thermal management and optical transparency to at least the light 66 (Tzuk: ¶ 49; Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814